J-S73041-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

RICHARD D. JASEK

                            Appellant                 No. 574 WDA 2016


             Appeal from the Judgment of Sentence May 11, 2015
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0011604-2010


BEFORE: FORD ELLIOTT, P.J.E., LAZARUS, J., and JENKINS, J.

JUDGMENT ORDER BY JENKINS, J.:                     FILED OCTOBER 07, 2016

        Richard D. Jasek (“Appellant”) appeals from the judgment of sentence

entered in the Allegheny County Court of Common Pleas following his guilty

plea to two counts of possession with intent to deliver (“PWID”) and one

count of conspiracy.1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

On February 10, 2015, Appellant pled guilty to the aforementioned charges.

In exchange for his plea, the Commonwealth withdrew five (5) additional

charges against Appellant. On May 11, 2015, the court imposed concurrent

sentences of three (3) to six (6) years’ incarceration on both of his PWID



____________________________________________


1
    35 P.S.§ 780-113(a)(30) and 18 Pa.C.S. § 903.
J-S73041-16



convictions. The court did not impose an additional sentence on Appellant’s

conspiracy conviction.

        On May 19, 2015, Appellant filed a motion to reconsider sentence,

which the court denied the next day. Appellant did not file a direct appeal.

On February 2, 2016, Appellant filed a pro se petition for relief pursuant to

the Post Conviction Relief Act (“PCRA”).2          On February 8, 2016, the PCRA

court appointed counsel, who filed an amended petition for relief on March

11, 2016.      On March 30, 2016, the Commonwealth filed an answer to

Appellant’s petition.      On April 19, 2016, the court reinstated Appellant’s

direct appeal rights nunc pro tunc.3 On April 22, 2016, Appellant filed a

notice of appeal from his judgment of sentence and a concise statement of

matters     complained      of   on   appeal     pursuant   to   Pa.R.A.P.   1925(b).

        Appellant raises the following issue for our review:

           WHETHER    [APPELLANT’S]   GUILTY    PLEA   WAS
           INVOLUNTARY,   UNKNOWING,    UNINTELLIGENT  AND
           ENTERED AS A RESULT OF INEFFECTIVE ASSISTANCE OF
           PLEA AND SENTENCING COUNSEL – IN VIOLATION OF
           ARTICLE I, SECTION 9 OF THE PENNSYLVANIA
           CONSTITUTION OR THE SIXTH AND FOURTEENTH
____________________________________________


2
    42 Pa.C.S. § 9541-9546.
3
  In its April 19, 2016 order, although it had already granted Appellant relief,
the PCRA court gave notice of its intent to dismiss Appellant’s PCRA petition,
including his ineffective assistance of counsel claims, without a hearing. The
same day that Appellant filed his direct appeal, he filed a response to the
court’s notice of its intent to dismiss his PCRA petition, asserting that the
court no longer had jurisdiction to dispose of his collateral claims because it
had reinstated his direct appeal rights.



                                           -2-
J-S73041-16


         AMENDMENTS TO THE UNITED STATES CONSTITUTION –
         WHERE    SAID     COUNSEL    MISREPRESENTED    TO
         [APPELLANT] THAT THERE WAS A PLEA AGREEMENT FOR A
         SENTENCE OF 18 MONTHS[’] HOME ELECTRONIC
         MONITORING AND A CONSECUTIVE TERM OF 5 YEARS[’]
         PROBATION?

Appellant’s Brief at 4.

      Appellant argues his counsel was ineffective and admits that we

cannot address this issue on direct appeal.

      “[C]laims of ineffective assistance of counsel are to be deferred to

PCRA review.” Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa.2013).

Appellant’s ineffective assistance of counsel claim is his only claim on appeal.

This claim should be raised in a timely PCRA petition, not in a direct appeal

from his judgment of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2016




                                     -3-